Citation Nr: 0328189	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-14 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a rating decision of September 20, 1994, which 
denied entitlement to service connection for a left knee 
disorder as secondary to a right knee disorder, involved 
clear and unmistakable error.

2.  Entitlement to an effective date earlier than October 21, 
1996, for a grant of entitlement to service connection for a 
left knee disorder as secondary to a right knee disorder.

3.  Entitlement to a temporary total disability evaluation 
from July 7, 1998, to October 1, 1998, due to surgery 
necessitating convalescence for a left knee disorder.

4.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1997, November 1997, and 
January 1999 by the Chicago, Illinois, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Board notes that a Supplemental Statement of the Case 
(SSOC) in September 1998 stated as reasons why an earlier 
effective date was not being allowed for a grant of secondary 
service connection for a left knee disorder that a rating of 
September 20, 1994, which denied entitlement to secondary 
service connection for a left knee disorder, did not involve 
clear and unmistakable error and the veteran did not file a 
timely appeal of that rating decision.  The SSOC of September 
1998 thus treated the issue of whether a rating decision of 
September 20, 1994 involved clear and unmistakable error as a 
part, or subissue, of the earlier effective date issue which 
is in appellate status.  For that reason, the Board finds 
that the issues currently before the Board are as stated on 
the first page of this decision.

On May 13, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.

The issues of entitlement to a temporary total disability 
evaluation from July 7, 1998, to October 1, 1998, due to 
surgery necessitating convalescence for a left knee disorder 
and entitlement to an evaluation in excess of 20 percent for 
left knee chondromalacia patella are the subject of the 
remand portion of this decision.


FINDINGS OF FACT

1.  The date of the veteran's initial claim for service 
connection for a left knee disorder as secondary to a right 
knee disorder was April 22, 1994.

2.  At the time of the September 20, 1994, rating decision, 
there was competent medical evidence in support of the claim 
for secondary service connection for a left knee disorder and 
there was no competent medical evidence contrary to the 
claim.

3.  At the time of the September 20, 1994, rating decision, 
it was undebatable that the preponderance of the evidence of 
record was in favor of the claim for secondary service 
connection for a left  knee disorder.


CONCLUSIONS OF LAW

1.  A rating decision of September 20, 1994, which denied 
entitlement to service connection for a left knee disorder as 
secondary to a right knee disorder, involved clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2003).

2.  Entitlement to an effective date of April 22, 1994, for a 
grant of entitlement to service connection for a left knee 
disorder as secondary to a right knee disorder is warranted.  
38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims that are decided by this decision which the RO has not 
obtained and considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
which the veteran is seeking.  In view of the fact that this 
decision grants the veteran's claim for an earlier effective 
date for a grant of secondary service connection for a left 
knee disorder and finds that the rating decision of September 
20, 1994, involved clear and unmistakable error, further 
evidence is not needed to substantiate the claims decided by 
this decision.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate such claims and that the notice provisions of 
the VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides 
those issues on appeal at this time and the Board will, 
therefore, proceed to consider those claims on the merits.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

I. CUE

Applicable regulations provide that previous determinations 
which were final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error (CUE) is present in a 
prior determination:  (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

In the instant case, on April 22, 1994, a statement was 
received from the veteran in which he asserted a claim of 
entitlement to service connection for a left knee disorder as 
secondary to a service connected right knee disorder and 
requested a VA examination.

In July 1994, the veteran underwent a VA joints examination, 
which was performed by a licensed physician's assistant.  At 
that examination, the veteran complained that he had 
developed a left knee disorder due to favoring his right 
knee.  At that time, service connection was in effect for 
patellofemoral syndrome of the right knee.  The examination 
diagnosis was arthritis of both knees with limitation of 
motion.  In the report of the examination, the examiner 
stated, "Because of the way the individual walks and he uses 
a cane for ambulation and he does walk with a limp, he has 
put considerable stress on the left knee causing the 
deterioration.  This directly related to the right knee 
problem."

The rating decision of September 20, 1994, stated that the 
evidence considered included a VA examination in May 1991, 
which did not find a left knee disorder, and the VA 
examination in July 1994.  The rating decision stated as a 
reason to deny the veteran's claim that the VA examination 
and opinion in July 1994 were provided by a physician's 
assistant and not by a physician specializing in orthopedics.  
The only other reason stated to deny the claim was that the 
non-service connected left knee disorder was not as severe as 
the service connected right knee disorder.  The RO stated in 
the rating decision that the evidence was insufficient to 
allow the claim. 

At the time of the rating decision in question, the law 
provided, as it does now, that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  See 
38 C.F.R. § 3.310(a).

Upon review of the rating decision dated September 20, 
1994, the Board notes that the only pertinent evidence of 
record, the VA examination and opinion rendered in July 
1994, supported the veteran's claim that his service 
connected right knee disorder had caused a left knee 
disorder.  There was no contrary medical finding or 
opinion.  In Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), a case in which the Board had denied reopening of 
a service connection claim, the Court held the Board may 
consider only independent medical evidence to support its 
findings.  The Court stated, "If the medical evidence is 
insufficient, or, in the opinion of the BVA, of doubtful 
weight or credibility, the BVA is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support 
its ultimate conclusion."  See Colvin, 1 Vet. App. at 
175.  Of  course, the Court's holding in Colvin applies 
to an RO as well as to the Board.  The Court held that VA 
may not substitute its judgment for the medical judgment 
of health care personnel and, most importantly, that, 
when VA decisionmakers think that the medical evidence is 
insufficient or of doubtful weight, they may not deny the 
claim without citing medical evidence or authority which 
is against the claim.  However, in the case on appeal, 
the RO did deny the veteran's claim for secondary service 
connection for a left knee disorder without citing any 
medical evidence against the claim and without first 
obtaining a medical opinion which was contrary to the 
claim.  The rating decision of September 20, 1994, was, 
in this regard, undebatably in error by not complying 
with the holding of the Court in Colvin.  For this 
reason, the Board concludes that the rating decision of 
September 20, 1994, involved CUE and must be reversed.  
See 38 C.F.R. § 3.105(a) (2003).   

II. Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of a benefit based on a reopened claim shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 C.F.R. § 3.400(r) (2003).

In the instant case, the rating decision in August 1997, 
which granted entitlement to service connection for a left 
knee disorder as secondary to a right knee disorder, assigned 
an effective date of October 26, 1996, which was the date of 
receipt of the veteran's reopened claim for that benefit.  
However, because this decision has reversed the rating 
decision of September 20, 1994, which denied the veteran's 
initial claim for secondary service connection for a left 
knee disorder, the claim for that benefit which the veteran 
filed on April 22, 1994, was pending at the time of the 
rating decision in August 1997, which granted the benefit.  
Therefore, the date of claim for secondary service connection 
for a left knee disorder for effective date purposes is April 
22, 1994.  For that reason, the veteran is entitled to an 
effective date of April 22, 1994, for the grant of service 
connection for a left knee disorder as secondary to a right 
knee disorder.  See 38 C.F.R. § 3.400 (2003).  





ORDER

A rating decision of September 20, 1994, which denied 
entitlement to secondary service connection for a left knee 
disorder, having involved clear and unmistakable error, that 
rating decision is reversed.

Entitlement to an effective date of April 22, 1994, for a 
grant of entitlement to service connection for a left knee 
disorder as secondary to a right knee disorder is granted.


REMAND

The record reveals that, on July 7, 1998, the veteran was 
diagnosed by a private physician with a tear of the medial 
meniscus of the left knee, for which he underwent a surgical 
repair.  The treating physician stated in writing in a series 
of "release slips" that the veteran should stay off from 
work until October 1, 1998.  At the time of the workplace 
injury on July 7, 1998, which resulted in the left medial 
meniscus tear, the veteran was service connected for 
chondromalacia of the left knee.  Service connection was not 
in effect  for a tear of the left medial meniscus.  

The veteran has asserted a claim of entitlement to a 
temporary total disability evaluation under the provisions of 
38 C.F.R. § 4.30(a)(1) (2003), which provides that a total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by medical evidence that treatment of a service 
connected disability resulted in surgery necessitating at 
least one month of convalescence.  The RO denied the 
veteran's claim on that basis that the surgery on his left 
knee to repair the meniscal tear which he sustained on July 
7, 1998, and the postoperative period of convalescence were 
not for a service connected disability.  However, at the 
hearing before the undersigned Veterans' Law Judge in May 
2003, the veteran and his representative asserted a claim 
that the tear of the veteran's left medial meniscus on July 
7, 1998, was proximately due to or the result of his service 
connected chondromalacia of the left knee.  The Board finds 
that the secondary service connection claim asserted by the 
veteran is inextricably intertwined with the claim currently 
on appeal for a temporary total evaluation under 38 C.F.R. 
§ 4.30 and should be developed and adjudicated prior to 
further consideration of the temporary total rating issue.  

As noted above, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the 
duty to assist the veteran under the provisions of the VCAA 
requires that he be afforded an examination by a specialist 
in orthopedics who will be asked for an opinion on the issue 
of whether service connected chondromalacia of the left knee 
caused or aggravated a tear of the medial meniscus of the 
left knee, and this case will be remanded for that purpose.  
(The Board notes that, under Allen v. Brown, 7 Vet. App. 439 
(1995), secondary service-connection may also be granted for 
the degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.)  

With regard to the veteran's claim for an evaluation in 
excess of 20 percent for a left knee disorder, the Board 
notes that applicable regulations provide that disability of 
the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed , coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2003).  The Court has held that a 
diagnostic code based on limitation of motion of a joint 
[including 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
pertaining to limitation of flexion of a leg, and Diagnostic 
Code 5261, pertaining to limitation of extension of a leg] 
does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The report of the most recent VA examination of the veteran's 
joints in May 2000 did not discuss whether the veteran likely 
has greater limitation of motion of his left knee due to pain 
on use, including during flare-ups, as required by the 
holding in DeLuca.  While this case is in remand status, the 
orthopedic examiner may address that issue as part of the 
evaluation of the veteran's left knee disability.

Under the circumstances, this case is REMANDED for the 
following:

The veteran should be scheduled for an examination by a 
specialist in orthopedics.  It is imperative that the 
examiner review the pertinent medical records in the 
claims file and a copy of this REMAND.  In accordance 
with DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
orthopedic examination report should cover any weakened 
movement, including weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with use, and 
provide an opinion as to how these factors result in 
any limitation of motion.  If the veteran describes 
flare-ups of pain, the orthopedic examiner should offer 
an opinion as to whether there would be additional 
limits on functional ability during the flare-ups, and, 
if feasible, express this in terms of additional 
degrees of limitation of motion during the flare-ups.  
If the examiner is unable to offer an opinion as to the 
nature of any additional disability during a flare-up, 
that fact should be stated.

The examiner should offer an opinion on the following 
question: Is it more likely, less likely, or at least 
as likely as not (a 50 percent or more likelihood) that 
a tear of the medial meniscus of the veteran's left 
knee on July 7, 1998, was caused by or aggravated by 
chondromalacia of the left knee?  A rationale for the 
opinion expressed should be provided.   

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claims to expand the grant of service connection 
for a left knee disorder to include postoperative residuals 
of a tear of the medial meniscus and for a temporary total 
evaluation under 38 C.F.R. § 4.30 and an evaluation in excess 
of 20 percent for a left knee disorder may now be granted.  
If the decision remains adverse to the veteran on any issue, 
he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran, to obtain clarifying medical information, 
and to afford the veteran due process.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



